    Case: 1:17-md-02804-DAP Doc #: 1832 Filed: 07/12/19 1 of 6. PageID #: 57081



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


     IN RE: NATIONAL PRESCRIPTION
           OPIATE LITIGATION

             This document relates to:
                                                                   CASE NO.1:17-MD-2804
    The County of Summit, Ohio, et al. v. Purdue
                Pharma L.P., et al.
              Case No. 18-op-45090                                  Hon. Dan Aaron Polster

     The County of Cuyahoga, et al. v. Purdue
               Pharma L.P., et al.
             Case No. 17-op-45004


    DEFENDANTS’ RESPONSE TO “POSITION PAPERS” REGARDING ARCOS AND
            SUSPICIOUS ORDER REPORTS PROTECTIVE ORDER

         After receiving Defendants’,1 Plaintiffs’, the Media Intervenors’, and DEA’s “position

papers” on whether the Court should lift its ARCOS protective order, on July 5, 2019, the Court

ruled that, “until the reconsideration period expires and the Sixth Circuit issues a mandate, the

ARCOS Protective Order should remain in place.” Dkt. 1813 at 3. The existing Protective

Order prevents public disclosure of “any data produced directly from DEA’s ARCOS database;

any reports generated from DEA’s ARCOS database; any information collected and maintained

by DEA in its ARCOS database; and any derivative documents that the parties or their

employees, agents or experts create using ARCOS data … and Suspicious Order Reports



1
     On June 10, 2019, Insys Therapeutics, Inc. and its affiliates each filed a voluntary case under chapter
     11 of United States Bankruptcy Code in the United States Bankruptcy Court for the District of
     Delaware, which cases are being jointly administered under Case No. 19-11292 (KG). In light of this
     bankruptcy proceeding, Insys did not join Defendants’ July 3 position paper and does not join this
     response.



                                                      1
    Case: 1:17-md-02804-DAP Doc #: 1832 Filed: 07/12/19 2 of 6. PageID #: 57082



produced by DOJ and/or DEA.” Dkt. 1545 at 2, 5. Plaintiffs’ and the Media Intervenors’

arguments in their July 2 and 3 position papers on why the Court should lift the Protective Order

governing ARCOS data and Suspicious Order Reports (“SORs”) at this time therefore have been

overruled.2

        In their position paper, Defendants also addressed whether there is good cause under Rule

26 to exempt additional confidential business information from public disclosure. Neither

Plaintiffs’ nor the Media Intervenors’ position papers addressed that issue, but the Court ruled on

that issue, as well, in its July 5 Order. Defendants intend to seek reconsideration of that portion

of the Court’s Order on grounds that they will explain in a forthcoming separate motion for

reconsideration.




Dated: July 12, 2019                             Respectfully submitted,

                                                 /s/ Mark S. Cheffo
                                                 Mark S. Cheffo
                                                 DECHERT LLP
                                                 Three Bryant Park
                                                 1095 Avenue of the Americas
                                                 New York, NY 10036
                                                 Tel: (212) 698-3500
                                                 Mark.Cheffo@dechert.com

                                                 Counsel for Defendants Purdue Pharma L.P.,

2
    As Defendants set forth in their position paper, under Food Marketing Institute v. Argus Leader
    Media, -- S.Ct.---, 2019 WL 2570624 (June 24, 2019), SORs are confidential business data that are
    shared with DEA under an assurance of confidentiality. Dkt. 1807. As such, they plainly are exempt
    from disclosure under FOIA Exemption 4, and as Defendants’ maintain, are therefore also
    “confidential … commercial information” pursuant to Federal Rule of Civil Procedure 26(c)(1)(G),
    for which there is good cause for entry of a protective order prohibiting public disclosure of the
    information. Dkt. 1807 at 8–10. The Media Intervenors argue that “[t]he public’s interest in SORs is
    every bit as valid as its interest in ARCOS Data,” Dkt. 1808 at 3, but as Defendants established in
    their position paper, none of the interests in access to ARCOS data identified by the Sixth Circuit are
    served by disclosure of SORs. See Dkt. 1807 at 10.


                                                     2
Case: 1:17-md-02804-DAP Doc #: 1832 Filed: 07/12/19 3 of 6. PageID #: 57083



                                  Purdue Pharma Inc., and The Purdue Frederick
                                  Company

                                  Co-Liaison Counsel for the Manufacturer
                                  Defendants

                                  /s/ Carole S. Rendon
                                  Carole S. Rendon
                                  BAKER & HOSTETLER LLP
                                  Key Tower 127 Public Square, Suite 2000
                                  Cleveland, OH 44114-1214
                                  Telephone: (216) 621- 0200
                                  Fax: (216) 696-0740
                                  crendon@bakerlaw.com

                                  Counsel for Defendants Endo Health Solutions Inc.
                                  and Endo Pharmaceuticals Inc.; Par
                                  Pharmaceutical, Inc., and Par Pharmaceutical
                                  Companies, Inc.

                                  Co-Liaison Counsel for the Manufacturer
                                  Defendants




                                    3
Case: 1:17-md-02804-DAP Doc #: 1832 Filed: 07/12/19 4 of 6. PageID #: 57084



                                  /s/ Enu Mainigi
                                  WILLIAMS & CONNOLLY LLP
                                  Enu Mainigi
                                  725 Twelfth Street, N.W.
                                  Washington, DC 20005
                                  Telephone: (202) 434-5000
                                  Fax: (202) 434-5029
                                  emainigi@wc.com

                                  Counsel for Defendant Cardinal Health, Inc.

                                  Co-Liaison Counsel for the Distributor Defendants


                                  /s/ Shannon E. McClure
                                  Shannon E. McClure
                                  REED SMITH LLP
                                  Three Logan Square
                                  1717 Arch Street, Suite 3100
                                  Philadelphia, PA 19103
                                  Telephone: (215) 851-8100
                                  Fax: (215) 851-1420
                                  smcclure@reedsmith.com

                                  Counsel for Defendant
                                  AmerisourceBergen Drug Corporation

                                  Co-Liaison Counsel for the Distributor Defendants


                                  /s/ Geoffrey Hobart
                                  Geoffrey Hobart
                                  COVINGTON & BURLING LLP
                                  One CityCenter
                                  850 Tenth Street, NW
                                  Washington, DC 20001-4956
                                  Telephone: (202) 662-5281
                                  ghobart@cov.com

                                  Counsel for Defendant
                                  McKesson Corporation

                                  Co-Liaison Counsel for the Distributor Defendants




                                     4
Case: 1:17-md-02804-DAP Doc #: 1832 Filed: 07/12/19 5 of 6. PageID #: 57085



                                  /s/ Kaspar Stoffelmayr
                                  Kaspar Stoffelmayr
                                  BARTLIT BECK LLP
                                  54 West Hubbard Street
                                  Chicago, IL 60654
                                  Telephone: (312) 494-4434
                                  Fax: (312) 494-4440
                                  kaspar.stoffelmayr@bartlitbeck.com

                                  Counsel for the Walgreens Defendants

                                  Liaison Counsel for the Chain Pharmacy
                                  Defendants




                                    5
  Case: 1:17-md-02804-DAP Doc #: 1832 Filed: 07/12/19 6 of 6. PageID #: 57086



                               CERTIFICATE OF SERVICE

       I, Ashley W. Hardin, hereby certify that the foregoing document as served via the Court’s

ECF system to all counsel of record.



                                            /s/ Ashley W. Hardin_________
                                            Ashley W. Hardin




                                               6
